In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00352-CV


    IN THE MATTER OF THE MARRIAGE OF KIMRY LEANG AND HENRY SUN

                          On Appeal from the 324th District Court
                                  Tarrant County, Texas
          Trial Court No. 324-634715-18, Honorable Jerome S. Hennigan, Presiding

                                     March 1, 2019

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      This is a restricted appeal initiated by Henry Sun. Through it, he appeals from a

final divorce decree ending his marriage with Kimry Leang. The decree also designated

conservatorship over their two children, addressed visitation of those children, ordered

child support, and divided the community estate. The appellate record illustrates that Sun

failed to answer the divorce petition filed by Leang, despite being served with citation.

Furthermore, the trial court convened a final hearing on the petition whereat only Leang

appeared and testified. Said hearing resulted in entry of the final decree on April 16,

2018. Sun filed his notice of restricted appeal from that decree on September 4, 2018,
and contends that the decree should be reversed since no evidence supports the trial

court’s decision. We affirm in part and reverse in part.1

        To prevail in his restricted appeal, Sun must establish that 1) he filed his notice of

appeal within six months after the complained-of judgment or order was signed; 2) he

was a party to the underlying suit but did not participate in the hearing that resulted in the

complained-of judgment; 3) he did not timely file a post-judgment motion, request findings

of fact and conclusions of law, or file a notice of appeal within the time permitted by Texas

Rule of Appellate Procedure 26.1(a); and, 4) the complained-of error is apparent from the

face of the record. McCoy v. McCoy, No. 02-17-00275-CV, 2018 Tex. App. LEXIS 9347,

at *3 (Tex. App.—Fort Worth Nov. 15, 2018, no pet.) (mem. op.). Additionally, the face

of the record consists of all the papers on file, including any reporter’s record, along with

all papers on file with the trial court at the time the judgment was entered. Id. at *5. Given

that the error must appear on the face of the record, authority bars us from considering

evidence that was not before the trial court when it entered its judgment. Id.

        The record before us illustrates that Sun 1) filed his notice of restricted appeal

within six months of the date on which the final decree was signed by the trial court, 2)

did not participate in the final hearing, and 3) did not file any timely post-judgment motions,

requests for findings and conclusions, or a timely notice of appeal. As for the face of the

record, it illustrates that an evidentiary hearing was convened. Leang was the sole

witness and testified to the elements permitting a no-fault divorce and the existence of

children of the marriage. See TEX. FAM. CODE ANN. § 6.01 (West 2006) (stating that “the



        1Because  this appeal was transferred from the Second Court of Appeals, we are obligated to apply
its precedent when available in the event of a conflict between the precedents of that court and this Court.
See TEX. R. APP. P. 41.3.

                                                     2
court may grant a divorce without regard to fault if the marriage has become insupportable

because of discord or conflict of personalities that destroys the legitimate ends of the

marital relationship and prevents any reasonable expectation of reconciliation”). Yet, no

evidence was proffered regarding the extent of the marital estate or its value, the income

and debts of either parent, the residence of the children, the relationship of the children

with either parent, or the age of the children. Nonetheless, the trial court granted the

divorce, assigned conservatorship over the children, ordered Sun to pay child support of

$300 per month, and divided the community estate.

      Unlike a general default setting, the allegations of a divorce petition cannot be

taken as confessed if the respondent fails to file an answer. Id. § 6.701; Lynch v. Lynch,

540 S.W.3d 107, 127 (Tex. App.—Houston [1st Dist.] 2017, pet. denied); Ho v. Ho, No.

2-04-231-CV, 2006 Tex. App. LEXIS 854, at *5 (Tex. App.—Fort Worth Feb. 2, 2006, no

pet.) (mem. op.).    Instead, the petitioner must offer proof supporting the material

allegations in the petition. Ho, 2006 Tex. App. LEXIS 854, at *5. Consequently, a divorce

granted via a default judgment is subject to an evidentiary attack on appeal. Id. at *5-6.

      Here, the face of the record before us paints a setting akin to a default judgment.

Sun did not answer. And, aside from establishing the elements of Family Code § 6.01,

the appellate record illustrates that the trial court made factually based decisions

regarding conservatorship, child support, visitation, and the community estate without

supporting evidence. Consequently, we agree with Sun’s contention that the fourth

element underlying a restricted appeal has been met in part.




                                            3
        Accordingly, we affirm that part of the final divorce decree ending the marriage of

Sun and Leang but reverse the decree in all other things and remand the cause to the

trial court.



                                                        Brian Quinn
                                                        Chief Justice




                                             4